Citation Nr: 1419248	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether the debt resulting from an overpayment of compensation benefits in the calculated amount of $22,645.00 is valid.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) arose  from a May 2006 decision in which the RO notified the Veteran that his monthly compensation benefits had been reduced, effective July 1, 2005, creating an overpayment of such benefits.  In a letter dated that same month, the VA Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that due to a change in benefits, he had received an overpayment of $22,645.00, thus creating a debt in that amount.  In June 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

The Board observes that usually a claim concerning the validity of a debt also includes a waiver of overpayment claim.  However, in the instant case, a Decision of Waiver of Indebtedness was issued by the Committee on Waivers and Compromises in St. Paul, Minnesota in August 2010 denying the claim as the Veteran had not filed a request for waiver of overpayment within 180 days of being notified of the debt.  The request appears to have been filed on August 9, 2010 (although a copy does not appear to be of record).  At that time, the remaining debt was $6,720.00.  Based on the record, it does not appear that the Veteran initiated an appeal of this determination.  Hence, the question of waiver of the overpayment is not currently before the Board and the only matter addressed herein is the validity of the debt.  

As a final preliminary matter, the Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of such file reveals relevant evidence pertinent to the appeal, including the May 2006 determination on appeal, a complete copy of the May 2006 letter from DMC and the August 2010 decision by the Committee on Waivers. 

For the reasons expressed below, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The Veteran is challenging the validity of an overpayment of VA compensation benefits in the calculated amount of $22,645.00.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c).  Preliminary review of the current evidentiary record in this case reveals that in a February 2005 rating decision and attached notice letter, the AOJ informed the Veteran of the proposal to reduce the Veteran's rating for his service-connected prostate cancer from 100 percent disabling to noncompensable (zero percent).  The Veteran submitted a statement that same month requesting that the VA suspend his benefit amount until a determination had been made.  He also filed a notice of disagreement to the February 2005 rating decision.  However, in a March 2005 letter, the AOJ informed the Veteran that his disagreement was not valid as the February 2005 determination was a proposal, not a final determination.  

Subsequently, in an April 2005 rating decision, the AOJ reduced the Veteran's disability rating for his prostate cancer from 100 percent disabling to noncompensable, effective July 1, 2005.  The Veteran was notified of this decision in an April 2005 letter and informed that his compensation would be reduced to $208.00, effective May 1, 2005, which appears to be an incorrect date.  However, a Report of Contact dated in April 2006 indicated that to date, the Veteran's compensation had not been reduced.  Subsequently, in May 2006, the AOJ notified the Veteran that his compensation benefits had been reduced to a 20 percent combined disability rating, which was $294.00, effective July 1, 2005, essentially implementing the April 2005 decision.  That same month, the DMC sent notice that given that the Veteran's compensation rate had changed, an overpayment in the amount of $22,645.00 had been created.  

In his June 2006 NOD, the Veteran requested an audit concerning the overpayment. Subsequently, the RO issued the May 2007 SOC, but again indicated that the reduction was from May 1, 2005.  This date was again provided in a September 2007 supplemental SOC (SSOC).  

Importantly, it is not clear from the current record how this debt was created, as there has been no accounting done as specifically requested by the Veteran.  The Board further observes that although the AOJ notified that the Veteran that his compensation would be reduced, it appears that the AOJ did not reduce the Veteran's compensation until May 2006, possibly creating part of the overpayment in question.  In this regard, the Board further notes that where a debt is created as the result of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error.  38 U.S.C.A. § 5112(b)(10)  (West 2002); 38 C.F.R. § 3.500(b) (2013). 

As such, the Board believes that further action is needed to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration, to include consideration of whether any portion of the debt was created through administrative error.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review. 

It also appears that some of the assessed indebtedness in question may have been recouped in light of the August 2010 waiver decision which indicated a remaining amount of debt of $6,720.00.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190   (1993), the Board must consider the entire amount calculated.  Moreover, again, there is no audit in the record showing how the debt was calculated or indicating the amount of any repayments for the period in question.  

Lastly, the August 2010 waiver denial indicated that the application for the waiver was filed in August 2010.  However, this document is not contained in the current record.  Thus, as it appears that there may be relevant evidence not associated with the claims file, the AOJ should contact the DMC to obtain any additional records not currently associated with the claims file.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all outstanding records related to the matter on appeal in the possession of the DMC. 

2.  A written paid and due audit of the Veteran's account for the period of the overpayment should be performed.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.

3.  After completion of the above development, as well as any other action deemed necessary, readjudicate the issue of whether the overpayment of disability compensation at issue was properly created, to include consideration of whether any of the debt was due to VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the DMC and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations along with recitation of the pertinent law and regulations including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a,) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



